Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 10/12/2020. The changes and remarks disclosed therein have been considered. Claims 1, 3, 9 and 16 have been cancelled by the amendment. Claims 2, 8 and 15 have been amended. Therefore, claims 2, 4-8, 10-15 and 17-22 remain pending in the application, of which, claims 2, 8, 15 are independent.

Response To Arguments
Applicant's arguments filed 10/12/2020 have been fully considered. 
In regard to amendment of the independent claims 2, 8, 15, Applicant has amended the independent claims with additional limitation(s): "the first driver circuity including a first voltage regulator to generate a first voltage, the second driver circuity including a second voltage regulator to generate a second voltage, wherein the first voltage is different than the second voltage." The Applicant argues that the prior arts of record do not specifically teach this limitation. However, the independent claims 2, 8, 15 is now rejected as being unpatentable over Moschiano in view of Frey. The Examiner respectfully submits that Moschiano in view of Frey teach all limitations recited in claim 1 including the newly added limitation. 
Accordingly, the Examiner maintains the position previously set forth.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-6, 8, 10-12, 14-15, 17-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moschiano PG PUB 20160071605 (hereinafter Moschiano), in view of Frey PG PUB 20120230097 (hereinafter Frey).	
	
	
Regarding independent claim 2, Moschiano teaches a circuit (title, figure 1) comprising: 
first wordline control logic (3651/3701/2301/3501 in figure 5) including first driver circuitry (circuit responsible for applying voltage to WL page (i) in figure 5 as indicated in [0067], “…DACs 350.sub.1, 350.sub.2, 350.sub.3, and 350.sub.4 might respectively generate (output) analog voltage ramps 360.sub.1, 360.sub.2, 360.sub.3, and 360.sub.4 that might be respectively concurrently applied to word lines WLi, WLj, WLk, and WLh during the read time tR…”) to apply a first voltage (“initial voltage” of the voltages generated by 3501 in figure 5 and [0055] of Moschiano, “…analog voltage ramp 360 might go from its initial voltage to its final voltage in the read time tR…”, or voltage turns on cells in state 2 in figure 4B of Moschiano) to a first wordline (page (i) in figure 5) to access a first plane (2101 in figure 5, [0071], “…memory planes 210.sub.1, 210.sub.2, 210.sub.3…”); and 
second wordline control logic (3652/3702/2302/3502 in figure 5) including second driver circuitry (circuit responsible for applying voltage to WL page (j) in figure 5 as indicated in [0067]) to apply a second voltage (“final voltage” of the voltages generated by 3501 in figure 5 and [0055], “…analog voltage ramp 360 might go from its initial voltage to its final voltage in the read time tR…”, or voltage turns on cells in state 3 in figure 4B) to a second wordline (WL page (j) in figure 5 as indicated in [0067]) to access a second plane (2102 in figure 5, [0071], “…memory planes 210.sub.1, 210.sub.2, 210.sub.3…”) concurrently ([0067], “…concurrently applied to word lines WLi, WLj, WLk, and WLh during the read time tR…”) with the application of the first voltage to the first wordline (page (i) in figure 5) to access the first plane (2101 in figure 5), wherein the first voltage (“initial voltage” of the voltages generated by 3501 in figure 5 and [0055], or voltage turns on cells in state 2 in figure 4B) is different than the second voltage (“final voltage” of the voltages generated by 3502 in figure 5 and [0055], or voltage turns on cells in state 3 in figure 4B).  
  But Moschiano does not teach the first driver circuity including a first voltage regulator to generate a first voltage, and the second driver circuity including a second voltage regulator to generate a second voltage.
However, using a voltage regulator and DAC to generate a series of voltages is a known practice in the field. For example, Frey teaches in [0059] and figure 5 to use a DAC 22 and voltage regulator 23 to generate read voltage which increases over a range of voltage levels as the time count is successively incremented. The advantage of using a regulator and DAC is to generate a series of regulated voltages.
Moschiano and Frey are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Moschiano and Frey before him, to modify the CONCURRENTLY READING scheme of Moschiano to include the voltage regulator implementation of Frey, such that the first driver circuity including a first voltage regulator to generate a first voltage, and the second driver circuity including a second voltage regulator to generate a second voltage, in order to have a device with regulated voltage.

Regarding claim 4, the combination of Moschiano and Frey teaches the circuit of claim 2, wherein: the first voltage (figure 5/figure 4A/4B teaches to use 3601 to read 2-bits or 3-bits data, one of the voltages (“first voltage”) is used for determining cells in state 2 in figure 4A/4B of Moschiano) is for selection of memory cells at a first programming level (state 2 in figure 4A/4B of Moschiano) and the second voltage (figure 5/figure 4A/4B teaches to use 3602 to read 2-bits or 3-bits data, one of the voltages (“second voltage”) is used for determining cells in state 3 in figure 4A/4B of Moschiano) is for selection of second memory cells at a second programming level (state 3 in figure 4A/4B of Moschiano).  

Regarding claim 5, the combination of Moschiano and Frey teaches the circuit of claim 4, wherein: the first programming level (state 2 in figure 4A/4B of Moschiano) and the second programming level (state 3 in figure 4A/4B of Moschiano) comprise different levels for MLC, TLC, or QLC NAND memory cells.  

Regarding claim 6, the combination of Moschiano and Frey teaches the circuit of claim 2, wherein the first voltage (voltage generated by 3601 in figure 5 of Moschiano) is independent of the second voltage (voltage generated by 3602 in figure 5 of Moschiano).  

Regarding independent claim 8, the combination of Moschiano and Frey teaches a memory device comprising: 
a memory array (104 in figure 1 of Moschiano) comprising a first plane (2101 in figure 5 of Moschiano) and a second plane (2102 in figure 5 of Moschiano, [0018], [0071], “…memory planes 210.sub.1, 210.sub.2, 210.sub.3…”); and 
3651/3701/2301/3501/3652/3702/2302/3502 in figure 5 of Moschiano plus 22/23 in figure 5 of Frey) comprising: first wordline control logic (3651/3701/2301/3501 in figure 5 of Moschiano plus 22/23 in figure 5 of Frey) including first driver circuitry (circuit responsible for applying voltage to WL page (i) in figure 5 of Moschiano as indicated in [0067], “…DACs 350.sub.1, 350.sub.2, 350.sub.3, and 350.sub.4 might respectively generate (output) analog voltage ramps 360.sub.1, 360.sub.2, 360.sub.3, and 360.sub.4 that might be respectively concurrently applied to word lines WLi, WLj, WLk, and WLh during the read time tR…” plus 22/23 in figure 5 of Frey), the first driver circuity Application No.: 16/593,868Examiner: Xiaochun L CHEN Attorney Docket No.: D147873-US-C1Art Unit: 2824 2Attorney Docket No.: D147873-US-C1 including a first voltage regulator (23 in figure 5 of Frey) to generate a first voltage (“initial voltage” of the voltages generated by 3501 in figure 5 and [0055] of Moschiano, or voltage turns on cells in state 2 in figure 4B of Moschiano, or one of the voltages indicated in [0059]/figure 5 of Frey, “…count is supplied to DAC 22 whereby the voltage at the output of the DAC increases in fixed steps…”) to apply a first voltage to a first wordline (page (i) in figure 5 of Moschiano) to access the first plane (2101 in figure 5 of Moschiano), and 
second wordline control logic (3652/3702/2302/3502 in figure 5 of Moschiano plus 22/23 in figure 5 of Frey) including second driver circuitry (circuit responsible for applying voltage to WL page (j) in figure 5 as indicated in [0067] of Moschiano plus 22/23 in figure 5 of Frey), the second driver circuity including a second voltage regulator (23 in figure 5 of Frey) to generate a second voltage (“final voltage” of the voltages generated by 3502 in figure 5 and [0055] of Moschiano, or voltage turns on cells in state 3 in figure 4B of Moschiano or one of the voltages indicated in [0059]/figure 5 of Frey, “…count is supplied to DAC 22 whereby the voltage at the output of the DAC increases in fixed steps…”) to apply a second voltage to a second wordline (WL page (j) in figure 5 as indicated in [0067] of Moschiano) to access the second plane (2102 in figure 5 of Moschiano) concurrently ([0067], “…concurrently applied to word lines WLi, WLj, WLk, and WLh during the read time tR…” of Moschiano) with the application of the first voltage to the first wordline to access the first plane, wherein the first voltage (“initial voltage” of the voltages generated by 3501 in figure 5 and [0055] of Moschiano, or voltage turns on cells in state 2 in figure 4B of Moschiano, or one of the voltages indicated in [0059]/figure 5 of Frey) is different than the second voltage (“final voltage” of the voltages generated by 3502 in figure 5 and [0055] of Moschiano, or voltage turns on cells in state 3 in figure 4B of Moschiano or one of the voltages indicated in [0059]/figure 5 of Frey).  

Regarding claim 10, the combination of Moschiano and Frey teaches the memory device of claim 8, wherein: the first voltage (figure 5/figure 4A/4B of Moschiano teaches to use 3601 to read 2-bits or 3-bits data, one of the voltages (“first voltage”) is used for determining cells in state 2 in figure 4A/4B) is for selection of memory cells at a first programming level (state 2 in figure 4A/4B of Moschiano) and the second voltage (figure 5/figure 4A/4B of Moschiano teaches to use 3602 to read 2-bits or 3-bits data, one of the voltages (“second voltage”) is used for determining cells in state 3 in figure 4A/4B) is for selection of second memory cells at a second programming level (state 3 in figure 4A/4B of Moschiano).  

Regarding claim 11, the combination of Moschiano and Frey teaches the memory device of claim 10, wherein: the first programming level (state 2 in figure 4A/4B of Moschiano) and the second programming level (state 3 in figure 4A/4B of Moschiano) comprise different levels of MLC, TLC, or QLC NAND memory cells.  

Regarding claim 12, the combination of Moschiano and Frey teaches the memory device of claim 8, wherein the first voltage (voltage generated by 3601 in figure 5 of Moschiano) is independent of the second voltage (voltage generated by 3602 in figure 5 of Moschiano).  
Regarding claim 14, the combination of Moschiano and Frey teaches the memory device of claim 8, wherein the memory array comprises a three-dimensional (3D) NAND memory array ([0018] of Moschiano, “…a stacked memory array, e.g., what is often referred to as a three-dimensional memory array...”)  

Regarding independent claim 15, the combination of Moschiano and Frey teaches a system comprising: 
a processor (130 in figure 1 of Moschiano); and 
memory (100 in figure 1 of Moschiano) coupled with the processor (130 in figure 1 of Moschiano), the memory comprising: 
a memory array (104 in figure 1 of Moschiano) comprising a first plane (2101 in figure 5 of Moschiano) and a second plane (2102 in figure 5 of Moschiano, [0018] of Moschiano, [0071] of Moschiano, “…memory planes 210.sub.1, 210.sub.2, 210.sub.3…”); and 
control circuitry (3651/3701/2301/3501/3652/3702/2302/3502 in figure 5 of Moschiano plus 22/23 in figure 5 of Frey) comprising: first wordline control logic (3651/3701/2301/3501 in figure 5 of Moschiano plus 22/23 in figure 5 of Frey) including first driver circuitry (circuit responsible for applying voltage to WL page (i) in figure 5 of Moschiano as indicated in [0067] plus 22/23 in figure 5 of Frey), the first driver circuity including a first voltage regulator (23 in figure 5 of Frey) to generate a first voltage (“initial voltage” of the voltages generated by 3501 in figure 5 and [0055] of Moschiano, or voltage turns on cells in state 2 in figure 4B of Moschiano, or one of the voltages indicated in [0059]/figure 5 of Frey, “…count is supplied to DAC 22 whereby the voltage at the output of the DAC increases in fixed steps…”) to apply a3Attorney Docket No.: D147873-US-C1 first voltage to a first wordline (page (i) in figure 5 of Moschiano) to access the first plane (2101 in figure 5 of Moschiano), and 
3652/3702/2302/3502 in figure 5 of Moschiano plus 22/23 in figure 5 of Frey) including second driver circuitry (circuit responsible for applying voltage to WL page (j) in figure 5 as indicated in [0067] of Moschiano plus 22/23 in figure 5 of Frey), the second driver circuity including a second voltage regulator (23 in figure 5 of Frey) to generate a second voltage (“final voltage” of the voltages generated by 3502 in figure 5 and [0055] of Moschiano, or voltage turns on cells in state 3 in figure 4B of Moschiano or one of the voltages indicated in [0059]/figure 5 of Frey, “…count is supplied to DAC 22 whereby the voltage at the output of the DAC increases in fixed steps…”) to apply a second voltage to a second wordline (WL page (j) in figure 5 as indicated in [0067] of Moschiano) to access the second plane (2102 in figure 5 of Moschiano) concurrently ([0067], “…concurrently applied to word lines WLi, WLj, WLk, and WLh during the read time tR…” of Moschiano) with the application of the first voltage to the first wordline to access the first plane, wherein the first voltage (“initial voltage” of the voltages generated by 3501 in figure 5 and [0055] of Moschiano, or voltage turns on cells in state 2 in figure 4B of Moschiano, or one of the voltages indicated in [0059]/figure 5 of Frey) is different than the second voltage (“final voltage” of the voltages generated by 3502 in figure 5 and [0055] of Moschiano, or voltage turns on cells in state 3 in figure 4B of Moschiano or one of the voltages indicated in [0059]/figure 5 of Frey).  

Regarding claim 17, the combination of Moschiano and Frey teaches the system of claim 15, wherein: the first voltage (figure 5/figure 4A/4B of Moschiano teaches to use 3601 to read 2-bits or 3-bits data, one of the voltages (“first voltage”) is used for determining cells in state 2 in figure 4A/4B of Moschiano) is for selection of memory cells at a first programming level (state 2 in figure 4A/4B of Moschiano) and the second voltage (figure 5/figure 4A/4B of Moschiano teaches to use 3602 to read 2-bits or 3-bits data, one of the voltages (“second voltage”) is used for determining cells in state 3 in figure 4A/4B of Moschiano) is for selection of second memory cells at a second programming level (state 3 in figure 4A/4B of Moschiano).  

Regarding claim 18, the combination of Moschiano and Frey teaches the system of claim 17, wherein: the first programming level (state 2 in figure 4A/4B of Moschiano) and the second programming level (state 3 in figure 4A/4B of Moschiano) comprise different levels of MLC, TLC, or QLC NAND memory cells.  

Regarding claim 19, the combination of Moschiano and Frey teaches the system of claim 15, wherein the first wordline control logic (3651/3701/2301/3501 in figure 5 of Moschiano plus 22/23 in figure 5 of Frey) and the second wordline control logic (3652/3702/2302/3502 in figure 5 of Moschiano plus 22/23 in figure 5 of Frey) are comprised on a same chip (100 in figure 1 of Moschiano) as the memory array.  

Regarding claim 21, the combination of Moschiano and Frey teaches the system of claim 15, wherein the memory array comprises a three-dimensional (3D) NAND memory array ([0018] of Moschiano, “…a stacked memory array, e.g., what is often referred to as a three-dimensional memory array...”) 

Regarding claim 22, the combination of Moschiano and Frey teaches the system of claim 15, wherein the memory is comprised in a solid state drive (SSD) ([0005] of Moschiano, “…Some memory devices, such as solid state drives...”)

Claims 7, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moschiano PG PUB 20160071605 (hereinafter Moschiano), in view of Frey PG PUB 20120230097 (hereinafter Frey), further in view of Helm PG PUB 20140146612 (hereinafter Helm).

Regarding claim 7, the combination of Moschiano and Frey teaches the circuit of claim 2, further teaches in [0018] of Moschiano that memory device could be “a stacked memory array, e.g., what is often referred to as a three-dimensional memory array, where memory cells might be in different physical (e.g., vertical) planes”.
But Moschiano does not teach wherein the first wordline control logic and the second wordline control logic are comprised in CMOS under a memory array comprising the first and second planes.  
However, Helm teaches in figure 1 and [0022] to have control circuit 121-124 fully under memory array 100. The advantage of doing so is to realize a device with “very high bit densities” ([0004] of Helm).
Moschiano, Frey and Helm are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Moschiano, Frey and Helm before him, to modify the concurrent read control design of Moschiano to include voltage regulator scheme of Frey, to further include control circuit under array scheme of Helm, such that the first wordline control logic and the second wordline control logic are comprised in CMOS under a memory array comprising the first and second planes, in order to realize a device with “very high bit densities” ([0004] of Helm).



Regarding claim 13, the combination of Moschiano, Frey and Helm teaches the memory device of claim 8, wherein the first wordline control logic (3651/3701/2301/3501 in figure 5 of Moschiano plus 22/23 in figure 5 of Frey) and the second wordline control logic (3652/3702/2302/3502 in figure 5 of Moschiano plus 22/23 in figure 5 of Frey) are comprised in CMOS under the memory array (Helm teaches in figure 1 and [0022] to have control circuit 121-124 fully under memory array 100).  

Regarding claim 20, the combination of Moschiano, Frey and Helm teaches the system of claim 19, wherein the first wordline control logic (3651/3701/2301/3501 in figure 5 of Moschiano plus 22/23 in figure 5 of Frey) and the second wordline control logic (3652/3702/2302/3502 in figure 5 of Moschiano plus 22/23 in figure 5 of Frey) are comprised in CMOS under the memory array (Helm teaches in figure 1 and [0022] to have control circuit 121-124 fully under memory array 100).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824